— Order, Supreme Court, New York County (Gammerman, J.), entered April 2, 1982, unanimously reversed, on the law and the facts, defendants-appellants’ motion for a hearing pursuant to section 148-a of the Judiciary Law before a medical malpractice panel granted, that hearing to be held before trial, without costs. The crux of this case hinges, not on the credibility of the parties, but on whether defendants-appellants were negligent in failing to diagnose the malignancy timely. Medical issues exist which warrant panel review. (See Rosa v Kulkarni, 89 AD2d 529; Gold v Hershey, 90 AD 2d 704.) Concur — Ross, J. P., Asch, Markewich, Bloom and Milonas, JJ.